compasslogo_colora31.jpg [compasslogo_colora31.jpg]
Exhibit 10.21











Summary of Non-Employee Director Compensation
As of January 1, 2019


The following compensation will be provided to non-employee members of the Board
of Directors (the “Board”) of Compass Minerals International, Inc. (the
“Company”) pursuant to the Company’s Non-Employee Director Compensation Policy.


A.
Cash Compensation



1.
Annual Retainer. Each non-employee director will receive a $75,000 annual cash
retainer for service on the Board.



2.
Committee Service Fee. In addition, each non-employee director serving as a
chair or member of any of the following Board committees will receive an annual
cash fee for committee service, as follows:



Committee
Chair
Members
Audit Committee
$22,500
$10,000
Compensation Committee
$15,000
$7,500
Nominating/Corporate Governance Committee
$12,500
$5,000
Environmental, Health & Safety Committee
$12,500
$5,000



3.
Most Tenured Independent Director. In addition, the Most Tenured Independent
Director will receive an annual cash fee of $25,000 for service as Most Tenured
Independent Director until the Non-Executive Chairman of the Board assumes this
role.



4. Non-Executive Chairman of the Board. In addition, the Non-Executive Chairman
of the Board will receive an annual cash fee of $65,000 for service as
Non-Executive Chairman of the Board.
B.
Equity Compensation.



1.
Annual Equity Award. Each non-employee director will receive an equity award
with an annual equity award value of $105,000 for service on the Board.



2.
Non-Executive Chairman of the Board. In addition, the Non-Executive Chairman of
the Board will receive an equity award with an annual equity award value of
$55,000 for service as Non-Executive Chairman of the Board.









